Judgment and order reversed and new trial granted, with costs to the appellant to abide the event. Held, that the Compensation Act is not exclusive, and that the question of the defendant’s negligence should have been submitted to the jury. The case Wolff v. Fulton Bag & Cotton Mills (185 App. Div. -436) seems to be in harmony with a large number of cases in other States where compensation acts are in force. All concur, except Kruse, P. J., and De Angelis, J., who dissent upon the ground that the relation of employer and employee existed between plaintiff’s intestate and defendant and that the plaintiff has a remedy under the Workmen’s Compensation Act which is exclusive.